Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a Final Office Action for application no. 17/125,564 for a TRAVEL TRIPOD, filed on 12/17/2020.  This correspondence is in response to applicant's reply filed on 2/28/2022.  Claims 1-10, 12-24, 28-31 and 33-39 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-24 and 28-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the combination" therein.  There is insufficient antecedent basis for this limitation in the claim.  Claim 23 is rejected for the same reasons as dependent thereon.
Claim 22 also sets forth the limitation wherein “both said upper section and said lower section are simultaneously selectively movable.”  This limitation is unclear and confusing.  Are the upper and lower sections both simultaneously movable or selectively movable, which would imply that that can move independently of each other, which is not simultaneous.  Appropriate clarification is requested.  Claim 23 is rejected for the same reasons as dependent thereon.
Further, claim 22 contains the limitation wherein the hook is “’not proximate’ an interface between said upper section and said lower section,” however, all of the members of the support are proximate to each other.  Appropriate clarification is requested.  Claim 23 is rejected for the same reasons as dependent thereon.
Claim 24 recites the limitations "the combination" and “the engagement” therein.  There is insufficient antecedent basis for these limitations in the claim.  
Claim 24 also sets forth the limitation wherein “both said upper section and said lower section are simultaneously selectively movable.”  This limitation is unclear and confusing.  Are the upper and lower sections both simultaneously movable or selectively movable, which would imply that that can move independently of each other, which is not simultaneous.  Appropriate clarification is requested.  
Claim 28 also sets forth the limitation wherein “said center column and said ball head are simultaneously selectively movable.”  This limitation is unclear and confusing.  Is the center column and the ball head both simultaneously movable or selectively movable, which would imply that that can move independently of each other, which is not simultaneous.  Appropriate clarification is requested. Claim 29 is rejected for the same reasons as dependent thereon. 
Claim 30 also sets forth the limitation wherein “said center column and said panning clamp are simultaneously selectively movable.”  This limitation is unclear and confusing.  Is the center column and the panning clamp both simultaneously movable or selectively movable, which would imply that that can move independently of each other, which is not simultaneous.  Appropriate clarification is requested. Claim 31 is rejected for the same reasons as dependent thereon. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jankura et al. (U.S. Pat. 10,982,806).
Regarding claim 1, Jankura teaches a support having an apex comprising: (a) at least one elongate leg at least partially supporting said apex, where said at least one elongate leg is movable with respect to said apex; (b) a center column engaged with and selectively movable vertically with respect to said apex; (c) said center column suitable for detachably securing equipment thereto (camera); (d) said center column having at least one concave exterior face, where said concave exterior face defines a smoothly curved surface that curves inwardly (Fig. 2).



    PNG
    media_image1.png
    846
    465
    media_image1.png
    Greyscale


[AltContent: textbox (center column)][AltContent: arrow]

[AltContent: textbox (apex)]
[AltContent: arrow]



[AltContent: textbox (elongate leg)][AltContent: arrow]




Regarding claim 2, Jankura teaches the support of claim 1 further comprising at least three said elongate legs at least partially supporting said apex.
Regarding claim 3, Jankura teaches the support of claim 2 wherein said center column has at least three concave exterior faces, where each of said three concave exterior face defines a corresponding smoothly curved surface that curves inwardly (Fig. 2).
Regarding claim 4, Jankura teaches the support of claim 3 wherein each of said at least three elongate legs and each of said at least three concave exterior faces are substantially concentric with respective ones of each other.
Regarding claim 5, Jankura teaches the support of claim 4 wherein said center column has an interior tri-lobe cross-section.
Regarding claim 6, Jankura teaches the support of claim 1 further comprising said at least three said elongate legs are tubular (Figs. 3, 5).
Claim(s) 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by May (U.S. Pat. 7,718,878).
Regarding claim 33, May teaches a support having an apex comprising: (a) at least one elongate leg at least partially supporting said apex, where said at least one elongate leg is movable with respect to said apex; (b) a center column engaged with and selectively movable vertically with respect to said apex, where said center column defines an exterior surface periphery profile that includes a plurality of surfaces and a plurality of lobes (Fig. 8); (c) said center column suitable for detachably securing equipment thereto; and (f) a lever operated lock mechanism (22) engaged with said apex to selectively inhibit said vertical movement of said center column by pressing engagement of said lever operated lock mechanism against one of said plurality of lobes.
[AltContent: textbox (center column)]
[AltContent: arrow]
    PNG
    media_image2.png
    645
    671
    media_image2.png
    Greyscale



[AltContent: textbox (apex)][AltContent: arrow]

[AltContent: textbox (leg)][AltContent: arrow]





Allowable Subject Matter
Claims 7-10, 12-21 and 34-39 are allowed.
Claim 22, 24, 28 and 30 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 23, 29 and 31 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 22-24, 28-31 and 33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781. The examiner can normally be reached Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NKEISHA SMITH/               Primary Examiner, Art Unit 3632                                                                                                                                                                                         	June 1, 2022